Harwood, J.
Action in the nature of ejectment fbr recovery of possession of certain real estate, and the value of *470rents and profits thereof during the period of wrongful detention. Plaintiff, by her complaint in the usual form, alleges description and ownership of the real property in question, and her right to immediate possession thereof since May 1, 1892, the value of rents and profits thereof, and that since said date defendants have wrongfully held possession of said property; wherefore judgment is demanded for the recovery of possession, and the value of the rents and profits during the period said premises were wrongfully withheld.
After disposing of a demurrer and certain motions to strike out parts of the pleadings, issue was joined by the answer of defendant Gliem. The other defendants made default. Thereupon trial was had to the court, a jury having been waived. At the close of the trial the court found the plaintiff entitled to recover possession of the premises in question, together with the rents and profits thereof during the period of unlawful detention, in the sum of nine hundred and forty dollars, and caused to be entered judgment for the recovery accordingly, from which judgment defendant Gliem appealed to this court.
This appeal was submitted, by stipulation of counsel, without argument, and appellant has failed to file any brief directing the attention of this court to the points and authorities relied upon to reverse or modify the judgment; but counsel for respondent has filed a brief in support of the judgment. An examination of the judgment-roll discloses to our view no errors or irregularities. There appears, however, attached to the judgment-roll a statement of the case containing specifications to the effect that the court erred: 1. In overruling defendant’s demurrer to the complaint; 2. That the judgment is contrary to law; 3. That the judgment is not sustained by the evidence; and 4. That the court erred in overruling certain questions propounded to plaintiff on cross-examination.
The questions, objections, ruling of the court, and exceptions referred to in the last specification of error, appear in the statement of the case. There is no apparent support for any of these assignments of error. No particulars are specified as to the first three, and the record shows that they are without merit. As to the fourth assignment, the ruling of the court in sustaining objections to the questions specified was based *471upon the ground that the questions were not within the scope of cross-examination, and the court was correct in its ruling. The direct examination related to the conditions or stipulations of an agreement, whereby certain lots were leased, and that was the only inquiry made on direct examination; whereas the cross-examination sought to go into an inquiry as to general information, and sources of information, of the witness concerning the use which had been made of the premises in question; and these inquiries, to which objection was sustained by the court, were clearly not cross-examination.
Judgment is affirmed, with costs. Remittitur forthwith.

Affirmed.

Pemberton, C. J., and De Witt, J., concur.